REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per independent claim 1, the prior art fails to teach or suggest the cooling system combination as recited, and in particular comprising and undercover cooling water passage as recited, and further wherein a controller is configured to control the flow rate adjuster, the controller acquiring at least one of a pressure and a temperature of the fluid, and controlling the flow rate adjuster to increase the flow rate of the cooler cooling water supplied to the undercover cooling water passage based on an increase in one of the pressure and the temperature of the fluid.
As per independent claim 6, the prior art similarly fails to teach or suggest the method combination as recited, and in particular comprising and undercover cooling water passage as recited, and further comprising the steps of acquiring at least one of a pressure and a temperature of the fluid; and increasing a flow rate of cooling water supplied to the undercover cooling water passage based on the acquired one of the pressure and the temperature of the fluid.
The closest prior art is as follows:
The claims of co-pending applications 17/120,816 (see PGPub 2021/0254540 A1) and 17/160,727 (see PGPub 2021/0254538 A1) each teach a cooling system comprising the undercover cooling water passage, however the claimed subject matter fails to teach or suggest the flow rate controls of the cooling water as recited in pending claims 1 and 6.  Accordingly, no double patenting rejection is applicable.
Kim (US 2020/0171917 A10 teaches a vehicle with undercover heat exchanger 16, but the heat exchanger is disposed in the passenger compartment, and does not have the cooling water flow rate controls as recited in claims 1 and 6.
Michikawauchi (US 2017/0321597 A1) teaches a cooling water flow arrangement for a cooling water jacket 2 of an internal combustion engine 1.  However, Michikawauchi fails to teach or suggest a separate fluid circuit for the water jacket, or the flow controls to an undercover cooling water passage as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763